DETAILED ACTION
This action is in response to the amendment dated 12/20/2021.  Claims 1, 15 and 19 are currently amended.  No claims are newly added.  Claims 16 and 23 have been canceled.  Presently, claims 1-15 and 17-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claim 11 is withdrawn in view of the newly discovered reference(s) to Grove et al. (US 3972507).  Rejections based on the newly cited reference(s) follow.

Response to Arguments
Applicant’s arguments, see Rejections under 35 U.S.C 112 section on page 7 of the response dated 12/20/2021, with respect to the rejections of claims 16-18 under 35 U.S.C. 112 as presented in the Office action dated 9/20/2021 have been fully considered and are persuasive.  It is considered that the amendments to the claims including the amendments to claim 15 overcomes rejections of record of claims 16-18 under 35 U.S.C. 112(b) as provided in the Office action dated 9/20/2021.  The rejections of claim 16-18 under 35 U.S.C. 112(b) as provided in the Office action dated 9/20/2021 has been withdrawn. 
Applicant’s arguments, see Rejections under 35 U.S.C. 102 section on page 11 of the response filed 12/20/2021, with respect to the rejection of claims 15, 17 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Sundararajan (US 9885420) as provided in the Office action dated 9/20/2021 have been fully considered and are persuasive.  It is considered that the amendment to claim 15 overcomes the rejections of claims 15, 17 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Sundararajan (US 9885420) as provided in the Office action dated 9/20/2021.  The rejections of claims 15, 17 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Sundararajan (US 9885420) as provided in the Office action dated 9/20/2021 have been withdrawn. 

Applicant’s arguments, see Rejections under 35 U.S.C. 102 section on pages 8-11 of the response filed 12/20/2021, with respect to the rejection of claims 19-22 under 35 U.S.C. 102(a)(1) as being anticipated by Beson (US 5624101) on pages 8-11 of the response filed 9/20/2021.  It is considered that the amendment to claim 19 to recite “the overhanging edge defining a maximum diameter of the seat that is greater than an outer diameter of all other outer surfaces of the seat” in combination with the recitation of “the transmitting the second force including engaging a sealing assembly disposed around the seat with an overhanging edge of the seat” overcomes the rejections of claims 19-22 under 35 U.S.C. 102(a)(1) as being anticipated by Beson (US 5624101) as provided in the Office action dated 9/20/2021.

Applicant’s arguments, see Rejections under 35 U.S.C. 102 section on pages 7-11 of the response filed 12/20/2021, with respect to the rejection(s) of claim(s) 1-4, 10, 12 under 35 U.S.C. 102(a)(1) as being anticipated by Beson (US 5624101) have been fully considered and are persuasive.  It is considered that the amendments claim 1 to recite “wherein an outer diameter of the overhanging edge defines a maximum outer diameter of the seat that is greater than an outer diameter of all other outer surfaces of the seat” overcomes the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Beson (US 5624101) as provided in the Office action dated 9/20/2021.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied reference to Grove et al. (US 3972507).
It is considered that the Grove et al. reference discloses a seat (26) comprising an overhanging edge (it is considered that the radial extension, see annotated figure 3, of the seat 26 constitutes an overhanging edge of the seat 26 wherein the overhanging edge overhangs the opening 27 of the valve body 11) extending from a third surface (see annotated figure 3) of the seat, wherein the third surface is opposite the gate (18) (it is considered that the third surface is opposite the gate in as much as the third surface faces away from the gate 18), and wherein an outer diameter of the overhanging edge defines a maximum outer diameter of the seat that is greater than an outer diameter of all other outer surfaces of the seat.

Applicant’s arguments, see Rejections under 35 U.S.C. 103 section on pages 11-12 of the response filed 12/20/2021, with respect to the rejection(s) of claim(s) 5-8 under 35 U.S.C. 103 as being unpatentable over Beson (US 5624101) in view of Hunter (US 20140183396) have been fully considered and are persuasive.  It is considered that the amendments claim 1 (claim 5 depends from claim 1 indirectly) to recite “wherein an outer diameter of the overhanging edge defines a maximum outer diameter of the seat that is greater than an outer diameter of all other outer surfaces of the seat” overcomes the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Beson (US 5624101) as provided in the Office action dated 9/20/2021 and, therefore, overcomes the rejection of claim 5 under 35 U.S.C 103 as being unpatentable over Beson (US 5624101) in view of Hunter (US 20140183396).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied reference to Grove et al. (US 3972507).
It is considered that the Grove et al. reference addresses applicant’s concerns and claim language relating to the amendments to claim 1 (see above).  Therefore, it is considered that the combination of the Grove et al. reference and the Hunter reference addresses applicant’s concerns and claim language relating to claim 5.

Applicant’s arguments, see Rejections under 35 U.S.C. 103 section on pages 12-13 of the response filed 12/20/2021, with respect to the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Beson (US 5624101) in view of Hunter (US 20140183396) and further in view of Chatufale (US 7004452) on pages 12-13 of the response filed 9/20/2021.  It is considered that the amendment to claim 1 in combination with the limitations of claim 9 and all intervening claims overcomes the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Beson (US 5624101) in view of Hunter (US 20140183396) and further in view of Chatufale (US 7004452) as provided in the Office action dated 9/20/2021.
Applicant’s arguments, see Rejections under 35 U.S.C. 103 section on pages 13-14 of the response filed 12/20/2021, with respect to the rejection(s) of claim(s) 13 and 14 under 35 U.S.C. 103 as being unpatentable over Beson (US 5624101) in view of Nesje (US 8091861) have been fully considered and are persuasive.  It is considered that the amendments claim 1 (claim 13 depends from claim 1) to recite “wherein an outer diameter of the overhanging edge defines a maximum outer diameter of the seat that is greater than an outer diameter of all other outer surfaces of the seat” overcomes the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Beson (US 5624101) as provided in the Office action dated 9/20/2021 and, therefore, overcomes the rejection of claim 13 under 35 U.S.C 103 as being unpatentable over Beson (US 5624101) in view of Nesje (US 8091861).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied reference to Grove et al. (US 3972507).
It is considered that the Grove et al. reference addresses applicant’s concerns and claim language relating to the amendments to claim 1 (see above).  Further, it is considered that the Grove et al. reference addresses concerns and claim language relating to claim 13.

Since new grounds of rejection are being provided in combination with the allowability of claim 11 being withdrawn, the instant Office action is made non-final.

Drawings
The drawings were received on 2/12/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grove (US 3972507).
Regarding claim 1, the Grove reference discloses a flow control device comprising a valve body (11); a first port (considered the left-hand opening of the valve body 11 that communicates and aligns with the left-hand port 22 as shown in figure 2) disposed on the valve body (11); a second port (considered the right-hand opening of the valve body 11 that communicates and aligns with the right-hand port 22 as shown in figure 2) disposed on the valve body (11); a gate (18) disposed within the valve body (11) and configured to control a flow of a fluid between the first port and the second port; a seat (considered the left-hand seat 26 in figure 3) disposed between the gate (18) and the valve body (11) (see figure 3), the seat comprising a first surface (considered the circumferential surface of the seat 26 that includes the groove in which the seal 46 is located as shown in figure 3) configured to form a circumferential seal (at the seal 46) with the valve body (11) and a second surface (considered the surface of the seat that includes the groove in which the seal 43 is located as shown in figure 3) configured to form a face seal with the gate (18; see figure 3 for the seal 43 sealing against the gate 18); and an overhanging edge (it is considered that the radial extension, see annotated figure 3, of the seat 26 constitutes an overhanging edge of the seat 26 wherein the overhanging edge overhangs the opening 27 of the valve body 11) extending from a third surface (see annotated figure 3) of the seat, wherein the third surface is opposite the gate (18) (it is considered that the third surface is opposite the gate in as much as the third surface faces away from the gate 18), and wherein an outer diameter of the overhanging edge defines a maximum outer diameter of the seat that is greater than an outer diameter of all other outer surfaces of the seat.

    PNG
    media_image1.png
    902
    555
    media_image1.png
    Greyscale



In regards to claim 2, the Grove reference discloses wherein the flow control device further comprises a collar (46 or, in the alternative, portion 29 of the first surface) disposed on a portion of the first surface and configured to form a lower stop of a guidance area (it is considered that the space between the outer circumferential surface of the seat 26 and the inner circumferential surface of the valve body 11 at the surface 27 defines a guidance area).
In regards to claim 3, the Grove reference discloses wherein the overhanging edge forms an upper stop of the guidance area (it is considered that the overhanging edge forms a stop of the guidance area in as much as the fluid within the guidance area would need to flow between the overhanging edge and the surface 37 of the valve body 11).
In regards to claim 4, the Grove reference discloses wherein a sealing assembly (seal 46) is disposed in the guidance area and configured to form the circumferential seal. 
In regards to claim 10, the Grove reference discloses wherein a second seat (considered the right-hand seat 26 in figure 3) disposed between the gate (18) and the valve body (1), the second seat positioned opposite the seat (considered the left-hand seat 26 in figure 3), the second seat comprising a fourth surface (considered the circumferential surface of the second seat 26 that includes the groove in which the seal 46 is located as shown in figure 3) configured to form a circumferential seal (at the seal 46) with the valve body (11) and a fifth surface (considered the surface of the second seat that includes the groove in which the seal 43 is located as shown in figure 3) configured to form a face seal with the gate (18; see figure 3 for the seal 43 sealing against the gate 18).
In regards to claim 11, the Grove reference discloses wherein the firs surface (considered the circumferential surface of the seat 26 that includes the groove in which the seal 46 is located as shown in figure 3) of the seat (26) includes a recess (47) forming a lower shoulder and an upper shoulder in which at least a portion of the collar (46) is inserted (it is considered that the surfaces of the recess 46 on opposite sides of the collar 46 constitute the lower shoulder and the upper shoulder of the recess 46).  
In regards to claim 12, the Grove reference discloses a spring (32) configured to apply pressure to the seat (pressure from the spring is applied to the surface 35 of the seat 26) in a direction toward the gate (18).
In regards to claim 13, the Grove reference disclose a seal (48) is disposed between the valve body (1) and a surface of the seat (26) opposite the gate (see figure 3 for the seal 48 being located between the valve body 1 and a surface 49 of the seat 26 wherein the surface 49 faces away from the gate 18).
In regards to claim 14, the Grove reference discloses the seal (48) is disposed in a circumferential groove (51) formed in the surface of the seat opposite the gate (see figure 3 for the seal 48 being formed in a circumferential groove 51 of the seat 26 opposite the gate 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove et al. (US 3972507) in view of Hunter et al. (US 20140183396).
In regards to claim 5, the Grove et al. reference does not disclose wherein the sealing assembly (Grove et al.: 46) comprises a positioning band configured to receive a first force from the collar, directed away from the face seal in response to a first movement of the gate.
However, the Hunter et al. reference teaches a seat (32) having a seal assembly (126) having a lower sealing member (146), an upper sealing member (anti-extrusion ring 158) and a positioning band (150) in order to provide a dynamic seal that has resistances to high temperatures  or pressures and includes an anti-extrusion ring to prevent the seal assembly from being extruded (see paragraphs [0068]-[0069]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the sealing assembly of the Grove et al. reference with a sealing assembly having a lower sealing member, an upper sealing member and a positioning band as taught by the Hunter et al. reference in order to provide a dynamic seal that has resistances to high temperatures or pressures and includes an anti-extrusion ring to prevent the seal assembly from being extruded.

Allowable Subject Matter
Claims 15 and 17-22 are allowed.
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 6, the prior art of record does not disclose or suggest wherein the sealing assembly further comprises an upper sealing member configured to receive a second force from the overhanging edge, directed toward the face seal in response to a second movement of the gate in combination with the other limitations of the claim.
Claims 7-9 depend from claim 6, and, therefore, are allowed for containing the allowed subject matter of claim 6.
Regarding claim 15, the prior art of record does not disclose or suggest a method comprising receiving, be the sealing assembly, a second force from an overhanging edge of the seat, in response to a second movement of the gate; and moving, in response to receiving the force, the sealing assembly in a second direction of the second force in combination with the other limitations of the claim.
Claims 17 and 18 depend from claim 15, and, therefore, are allowed for containing the allowed subject matter of claim 15.
Regarding claim 19, the prior art of record does not disclose or suggest a method comprising maintaining a seal between a seat and a gate while moving the gate, the seat forming a circumferential seal with the valve body and a face seal with the gate, the maintaining the seal comprising transmitting a first force and a second force, the transmitting the second force including engaging a sealing assembly disposed around the seat with an overhanging edge of the seat, the overhanging edge defining a maximum diameter of the seat that is greater than an outer diameter of all other outer surfaces of the seat in combination with the other limitations of the claim.
Claims 20-22 depend from claim 19, and, therefore, are allowed for containing the allowed subject matter of claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/UMASHANKAR VENKATESAN/Primary Examiner, Art Unit 3753